Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al (8,519,662).
Lu et al teaches an inrush current limiting circuit 10, comprising: a printed circuit board 16; an electrical input 14 disposed on the circuit board; one or more electrical outputs 18  disposed on the circuit board 16; a current limiting circuit 24 connected between the electrical input and the one or more electrical outputs; at least one microcontroller 28 connected within the current limiting circuit; at least one current sensor 38 connected within the current limiting circuit; one or more current limiting components 40 within the current limiting circuit for increasing voltage and current over time from the electrical input to the one or more electrical outputs by operation of the current sensor and the microcontroller (see Abstract).
With regard to the use of a triode for AC current (claims 4 and 13), element 40 is configured as a bi-directional triode device.
The hall effect current sensor limitation of claims 5 and 14 are addressed by the use of current sensors 38.
Claims 2,3,6-12,15-18 only recite intrinsic features such as zero crossing detection and the use of circuit breakers between power source 12 and the inrush (soft-start) circuit. Zero crossing must occur in the Lu teaching because the switches 40 are shown to be driven by processor 28 in a circuit understood to implement a soft-start function.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,394,198. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to inrush current limiting circuits having a housing with electrical inlets and outlets, with differences between the two sets of claims being only minor variations in recited scope that are not seen to involve an inventive step when the abilities of persons of ordinary skill are taken into full consideration. Both of the claim groups are also said to implement the soft start function by using a current sensor connected to a microcontroller, with other differences between the claims not observed to form any inventive step beyond conventional practice in the art.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Application 17/233,962. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to inrush current limiting circuits having a housing with electrical inlets and outlets, with differences between the two sets of claims being only minor variations in recited scope that are not seen to involve an inventive step when the abilities of persons of ordinary skill are taken into full consideration. Both of the claim groups are also said to implement the soft start function by using a current sensor connected to a microcontroller, with other differences between the claims not observed to form any inventive step beyond conventional practice in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W JACKSON whose telephone number is (571)272-2051. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SWJackson
December 1, 2022
/STEPHEN W JACKSON/Primary Examiner, Art Unit 2836